               Case 2:18-bk-56958                     Doc 7          Filed 11/20/18 Entered 11/20/18 14:42:56              Desc Main
                                                                                                                                   11/20/18 1:51PM
                                                                     Document      Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Sherry A Cameron
                           First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number            18-56958
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Ally Financial                                      Surrender the property.                      No
    name:                                                                    Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        2017 Jeep Patriot 28225 miles                     Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:



    Creditor's         American Honda Finance                              Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        2016 Honda CRF125 Dirt Bike                       Reaffirmation Agreement.
    property              N/A miles                                        Retain the property and [explain]:
    securing debt:



    Creditor's         Select Portfolio Servicing Inc.                     Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        914 Strawser Street Orient, OH                    Reaffirmation Agreement.
    property              43146 Pickaway County                            Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:18-bk-56958                        Doc 7          Filed 11/20/18 Entered 11/20/18 14:42:56                         Desc Main
                                                                                                                                              11/20/18 1:51PM
                                                                     Document      Page 2 of 3

 Debtor 1      Sherry A Cameron                                                                      Case number (if known)    18-56958

     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Sherry A Cameron                                                         X
       Sherry A Cameron                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        November 20, 2018                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 2:18-bk-56958           Doc 7   Filed 11/20/18 Entered 11/20/18 14:42:56        Desc Main
                                     Document      Page 3 of 3


                                      CASE NO. 18-56958

                  CERTIFICATE                       OF       SERVICE
The undersigned certifies that service was completed by delivering a true and exact
copy of the foregoing STATEMENT OF INTENTION upon the parties listed below by
ordinary U.S. Mail or served electronically through the Court’s ECF system at the e-
mail address registered with the Court today, November 20, 2018.

                                       Bergman & Yiangou Law Office

                                       /s/ Robert D. Bergman
                                       Robert D. Bergman Ohio Supreme Court No. 0001475
                                       Attorney for Debtor(s)


PARTIES SERVED ELECTRONICALLY:



       Asst US Trustee (Col) ustpregion09.cb.ecf@usdoj.gov
       Robert D Bergman bankruptcy@byattorneys.com,
        byattorneys@gmail.com
       James A. Coutinho coutinho@aksnlaw.com,
        doan@aksnlaw.com;jac@trustesolutions.net
       Adam Bradley Hall amps@manleydeas.com

PARTIES SERVED VIA U.S. MAIL:

Ally Financial
PO Box 8133
Cockeysville MD 21030

American Honda Finance
PO Box 168088
Irving TX 75016-8088

Select Portfolio Servicing Inc.
3217 Decker Lake Drive
W. Valley UT 84119-3284
